DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2
It is unclear how the at least one subcell has a constant band gap throughout its thickness because claim 1, from which claim 2 depends, requires the at least one subcell to have a graded band gap through at least a portion of the thickness of its active layer.  Accordingly, the at least one subcell cannot have a constant band gap in view of the graded band gap.  For purposes of examination on the merits, the limitation is interpreted to read “wherein at least one subcell has a constant band gap”.  Appropriate correction and clarification are required.
Regarding claims 3-4
Claims 3-4 recite the limitation “wherein the band gap increases from the junction”.  While claim 1 recites “a photoelectric junction”, there is no prior recitation of a “junction”.  The claims do not limit the at least one subcell to correspond to the second solar subcell.  It is unclear if the “junction” recited in claims 3-4 corresponds to the recited photoelectric junction formed from the emitter and base layers in the second solar subcell, to emitter/base junctions within the first, third and/or bottom subcells, or to the junction between PV cells. There is no associated junction recited in the claims corresponding to the first, third and/or bottom subcells.  There is lack of antecedent basis for this limitation in the claims.  For purposes of examination on the merits, it is interpreted that the at least one subcell corresponds to the second solar subcell and that the claimed “junction” corresponds to the photoelectric junction.  Appropriate correction and clarification are required.
Regarding claim 7
Claim 7 recites the limitations “the n-type semiconductor region” and the “p-type semiconductor region”.   There is no prior recitation of an n-type semiconductor region and a p-type semiconductor region.  Further, there is no prior recitation in claim 1, from which claim 7 depends, of said layers being graded. Accordingly, there is lack of antecedent basis for this limitation in the claims.  Appropriate correction and clarification are required.  
Regarding claim 18
	The recitation “a second solar cell…having a second band gap” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a first band gap.  Accordingly, there is lack of antecedent basis for this limitation in the claims.  Appropriate correction and clarification are required.
Regarding claim 19
	Claim 19 recites the limitations “the base layer” and “having a lower band gap adjacent the junction”.  There is no prior recitation of a base layer and junction.  Further, it is not clear what constitutes said junction.    The limitations lack of antecedent basis.  Appropriate correction and clarification are required.
Regarding claim 20
	Claim 20 recites the limitations “the base layer” and “having a lower band gap adjacent the junction”.  There is no prior recitation of a base layer and junction.  Further, it is not clear what constitutes said junction.    The limitations lack of antecedent basis.  Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 112447868, Huang et al.
Regarding claim 20
Huang teaches a method of manufacturing a multijunction solar cell [Figs. 1-2 and paragraphs 0050-0060] comprising:
providing a semiconductor growth substrate (corresponding to Ge substrate) forming a bottom subcell (the Ge substrate forms a bottom Ge subcell) [Figs. 1-2, paragraphs 0004, 0006 and 0038];
depositing a first sequence of layers of semiconductor material forming first and second solar subcells (corresponding to first/top AlGaInP subcell and AlGaInAs subcell respectively) on the growth substrate (Ge subcell) [Figs. 1-2, paragraphs 0046, 0048 and 0058-0060];
wherein the base layer of at least one of the first or second solar subcells has a graded band gap throughout at least a portion of the thickness of its active layer with the semiconductor material having a lower band gap adjacent the junction (the base layer is graded such that the band gap decreases towards the junction with (e.g., 1.35eV at the junction) [see Fig. 2, paragraphs 0046 and 0048], and a higher band gap away from the junction in the range of 0.05 to 1.0 eV greater than the lower band gap (the band gap increases from 1.35eV to 1.45eV in a direction away from the junction) [see Fig. 2, paragraphs 0046 and 0048], and a constant lattice constant throughout its thickness [paragraphs 0004] and 0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240922, Derkacs et al.
Regarding claims 1, 10 and 18
Derkacs teaches a multijunction space-qualified solar cell (corresponding to multijunction solar cell 200 suitable for a space mission and environment) [Fig. 2, Abstract, paragraphs 0006 and 0148-0149] comprising: 
an upper first solar subcell (corresponding to top subcell A) composed of indium gallium aluminum phosphide (InGaAlP) and having a first band gap in the range of 2.0 to 2.2 eV [Fig. 2, paragraphs 0052, 0126 and 0158];
a second solar subcell (corresponding to subcell B) adjacent to said first solar subcell (A) and including an emitter layer (314) composed of indium gallium phosphide or aluminum indium gallium arsenide (InGaP or AlInGaAs) [Fig. 2 and paragraph 0156], and a base layer (313) composed of aluminum indium gallium arsenide (AlInGaAs) and having a second band gap in the range of approximately 1.55 to 1.8 eV and being lattice matched with the upper first solar subcell [Fig. 2, paragraphs 0048-0052 and 0126-0127], wherein the emitter (314) and base layers (313) of the second solar subcell (B) form a photoelectric junction [Fig. 2 and paragraph 0156];
at least a third solar subcell (corresponding to subcell C) adjacent to said second solar subcell (B) and composed of indium gallium arsenide (InGaAs) and having a third band gap less than that of the second solar subcell (the third subcell C has a band gap of 1.41 eV or less) and being lattice matched with the second solar subcell [Fig. 2, paragraph 0048-0052, 0126 and 0154]; and
a bottom solar subcell (corresponding to subcell D) disposed under said third solar subcell (C) [Fig. 2 and paragraph 0149];
wherein at least one of the subcells (e.g., first subcell A and/or the second subcell B) has a graded band gap throughout at least a portion of the thickness of its active layer (see, for example, base layer) with a lower band gap a lower band gap adjacent the junction [Fig. 3, paragraphs 0047, 0073 and 0160-0161], and a higher band gap away from the junction [Fig. 3, paragraphs 0047, 0073 and 0160-0161].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 2 and 11
Derkacs teaches the solar cell as set forth above, wherein at least one subcell (e.g., subcell A, C or D) has a constant band gap throughout its thickness (at least one subcell is required to have the graded band gap) [Fig. 2, paragraph 0047, 0052 and 00126].
Regarding claims 3 and 12
	Derkacs teaches the solar cell as set forth above, wherein the band gap decreases from the top surface of the at least one subcell (any one of the first, second or third solar subcells) to the junction of the at least one subcell (any one of the first, second or third solar subcells) [see Fig. 3 and paragraph 0073].
Further, Derkacs teaches that the composition and band gaps of the subcells are designed to maximize efficiency of the solar cell as a predetermined time [paragraph 0085].  Absent a showing of criticality or unexpected results with respect to the band gap of the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired efficiency [Fig. 3 and paragraph 0073].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 4 and 13
	Derkacs teaches the solar cell as set forth above, wherein the band gap increases from the junction of the at least one subcell to the bottom surface of the at least one subcell (any one of the first, second or third solar subcells) [see Fig. 3 and paragraph 0073].
Further, Derkacs teaches that the composition and band gaps of the subcells are designed to maximize efficiency of the solar cell as a predetermined time [paragraph 0085].  Absent a showing of criticality or unexpected results with respect to the band gap of the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired efficiency [Fig. 3 and paragraph 0073].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 5 and 14
	Derkacs teaches the solar cell as set forth above, wherein the change in band gap is in the range of 0.05 eV to 1.0 eV [Fig. 3, paragraphs 0047, 0073, 0126, 0160-0163].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, Derkacs teaches that the composition and band gaps of the subcells are designed to maximize efficiency of the solar cell as a predetermined time [paragraph 0085].  Absent a showing of criticality or unexpected results with respect to the band gap of the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired efficiency [Fig. 3 and paragraph 0073].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 6 and 15
	Derkacs teaches the solar cell as set forth above, wherein the band gap at the top surface of the at least one solar subcell (any one of the first, second or third solar subcells) is equal to the band gap at the bottom surface of the at least one subcell (any one of the first, second or third solar subcells) [Fig. 3 and paragraph 0073].
Further, Derkacs teaches that the composition and band gaps of the subcells are designed to maximize efficiency of the solar cell as a predetermined time [paragraph 0085].  Absent a showing of criticality or unexpected results with respect to the band gap of the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired efficiency [Fig. 3 and paragraph 0073].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 7 and 16
Derkacs teaches the solar cell as set forth above, wherein the gradation in band gap in the n type semiconductor region is greater than the gradation in band gap in the p type semiconductor region (only the base may be graded) [paragraph 0160].
Regarding claims 8 and 17
	Derkacs teaches the solar cell as set forth above, wherein at least one solar subcell is the second solar subcell with a band gap of 1.7 eV at the top and bottom surface of the subcell (1.55eV-1.8EV) [paragraph 0052].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
	Derkacs teaches the solar cell as set forth above, wherein the second solar cell has a band gap of 1.6 eV at the junction (1.55eV-1.8EV) [paragraph 0052].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 19 and 20
Derkacs teaches a method of manufacturing a multijunction solar cell comprising:
providing a semiconductor growth substrate [paragraph 0085];
depositing a first sequence of layers of semiconductor material forming first and second solar subcells on the growth substrate [paragraph 0085];
wherein the base layer of at least one of the first or second solar subcells has a graded band gap throughout at least a portion of the thickness of its active layer [paragraphs 0047 and 0160-0163], and a constant lattice constant throughout its thickness [paragraphs 0033, 0036 and 0217]; and
removing the growth substrate so that the first solar subcell forms the top of light-facing subcell of the multijunction solar cell [paragraph 0085 and 0133], 
wherein the semiconductor material having a lower band gap adjacent the junction [Fig. 3 and paragraph 0073], and a higher band gap away from the junction in the range of 0.05 to 1.0 eV greater than the lower band gap [Fig. 3, paragraphs 0047, 0073, 0126, 0160-0163].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, Derkacs teaches that the composition and band gaps of the subcells are designed to maximize efficiency of the solar cell as a predetermined time [paragraph 0085].  Absent a showing of criticality or unexpected results with respect to the band gap of the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired efficiency [Fig. 3 and paragraph 0073].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 112447868, Huang et al. in view of US 2018/0240922, Derkacs et al.
Regarding claims 1, 10 and 18
	Huang teaches a multijunction space-qualified solar cell (corresponding to multijunction space solar cell) [Figs. 1-2, Abstract and paragraph 0001] comprising: 
an upper first solar subcell (corresponding to top AlGaInP subcell) composed of indium gallium aluminum phosphide (InGaAlP) and having a first band gap in the range of 2.0 to 2.2 eV (1.8 to 2.1 eV) [Figs. 1-2, paragraphs 0002 and 0010];
a second solar subcell (corresponding to AlGaInAs subcell) adjacent to said first solar subcell (AlGaInP subcell) and including an emitter layer (corresponding to emitter region) composed of indium gallium phosphide or aluminum indium gallium arsenide (AlInGaAs) [Figs. 1-2, paragraphs 000, 0046 and 0048], and a base layer (corresponding to base region) composed of aluminum indium gallium arsenide (AlInGaAs) and having a second band gap in the range of approximately 1.55 to 1.8 eV (1.3 to 1.5eV reads on “approximately” 1.55 to 1.8 eV) and being lattice matched with the upper first solar subcell (the AlGaInAs sub-cell and the AlGaInP sub-cell are lattice-matched) [Figs. 1-2, paragraphs 0007 and 0037], wherein the emitter and base layers of the second solar subcell (AlGaInAs subcell) form a photoelectric junction [Figs. 1-2, paragraphs 0046 and 0048];
at least a third solar subcell (corresponding to GaInAs subcell) adjacent to said second solar subcell (AlGaInAs subcell) and composed of indium gallium arsenide (InGaAs) and having a third band gap less than that of the second solar subcell (the GaInAs subcell has a band gap of 1.0-1.2 eV or less) and being lattice matched with the second solar subcell (the GaInAs sub-cell, the AlGaInAs sub-cell, and the AlGaInP sub-cell maintain lattice matching) [Figs. 1-2, paragraphs 0044 and 0037]; and
a bottom solar subcell (corresponding to Ge subcell) disposed under said third solar subcell (GaInAs subcell) [Figs. 1-2, paragraphs 0004, 0006 and 0038];
wherein the base layer of at least one of the subcells (e.g., the AlGaInAs subcell) has a graded band gap throughout at least a portion of the thickness of its active layer with a lower band gap adjacent the junction (the p-type AlGaInAs band gap graded base region is graded from about 1.45eV to 1.35eV and the n-type AlGaInAs bandgap is graded from about 1.35eV to 1.45eV), and a higher band gap away from the junction [Figs. 1-2, paragraphs 0046 and 0048].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
As further clarification with regards to the second subcell having a band gap in the range of 1.55 to 1.8 eV, Derkacs is cited below.
 Derkacs, similar to Huang, teaches a space qualified multi-junction solar cell comprising an AlInGaAs subcell (subcell B) with a graded band gap [Fig. 2, Abstract, paragraphs 0006, 0047 and 0156], wherein the bandgap of the AlGaInAs material can be adjusted within a range of approximately 1.55 and 1.8eV by appropriately optimizing the material constituents in order to maximize the efficiency of the cell [paragraphs 0069, 0071 0156, 0197 and 0199].
Huang and Derkacs are analogous inventions in the field of space qualified solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the band gap of the AlInGaAs solar cell in Huang within a range of  approximately 1.55 and 1.8eV, as in Derkacs, because Derkacs shows that AlGaInAs is known to have a band gap that can be adjusted within said range and by providing a higher band gap cell the efficiency of the cell is maximized [paragraphs 0069, 0071 0156, 0197 and 0199].
Regarding claims 2 and 11
	Huang teaches the solar cell as set forth above, wherein at least one subcell (corresponding to GaInAs subcell or the Ge subcell) has a constant band gap throughout its thickness (the top and middle subcells have the graded band gap) [Figs. 1-2, paragraphs 0046 and 0048].
Regarding claims 3 and 12
	Huang teaches the solar cell as set forth above, wherein the band gap decreases from the top surface of the at least one subcell (see, for example, AlGaInAs subcell) to the junction of the at least one subcell [Figs. 1-2, paragraphs 0046 and 0048].
Regarding claims 4 and 13
	Huang teaches the solar cell as set forth above, wherein the band gap increases from the junction of the at least one subcell (see, for example, AlGaInAs subcell) to the bottom surface of the at least one subcell (see, for example, AlGaInAs subcell) [Figs. 1-2, paragraphs 0046 and 0048].
Regarding claims 5 and 14
	Huang teaches the solar cell as set forth above, wherein the change in band gap is in the range of 0.05 eV to 1.0 eV (from about 1.45eV to about 1.35 eV) [Figs. 1-2, paragraphs 0046 and 0048].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 6 and 15
	Huang teaches the solar cell as set forth above, wherein the band gap at the top surface of the at least one solar subcell (see, for example, AlGaInAs subcell) is equal to the band gap at the bottom surface of the at least one subcell (e.g., about 1.45 eV) [Figs. 1-2, paragraphs 0046 and 0048].
Regarding claims 7 and 16
Modified Huang does not specifically teach the gradation in band gap in the n type semiconductor region is greater than the gradation in band gap in the p type semiconductor region.
However, one of ordinary skill in the art would have found obvious to optimize the band gap profile within the subcell in order to maximize the efficiency of the device [Derkacs, paragraphs 0069, 0071 0156, 0197 and 0199].  Absent a showing of criticality or unexpected results with respect to the bad gap profile within the at least one subcell (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter (by appropriate selection of constituent materials within the p- and n- semiconductor regions) through routine experimentation in order to achieve the desired device quality and performance [Derkacs, paragraphs 0069, 0071, 0146, 0156, 0197 and 0199].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 8 and 17
	Modified Derkacs teaches the solar cell as set forth above, wherein at least one solar subcell is the second solar subcell (B) with a band gap of 1.7 eV at the top and bottom surface of the subcell (the band gap of the subcell is adjusted within a range of 1.55 to 1.8 eV] [Derkacs, paragraphs 0069, 0071 0156, 0197 and 0199; Huang, paragraph 0046].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Modified Derkacs teaches the solar cell as set forth above, wherein the second solar cell has a band gap of 1.6 eV at the junction (the band gap of the subcell is adjusted within a range of 1.55 to 1.8 eV] [Derkacs, paragraphs 0069, 0071 0156, 0197 and 0199; Huang, paragraph 0046].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 19
Huang teaches a method of manufacturing a multijunction solar cell [Figs. 1-2 ad paragraphs 0050-0060] comprising:
depositing a first sequence of layers of semiconductor material forming first and second solar subcells (corresponding to first/top AlGaInP subcell and AlGaInAs subcell respectively) [Figs. 1-2, paragraphs 0046, 0048 and 0058-0060];
wherein the base layer of at least one of the first or second solar subcells has a graded band gap throughout at least a portion of the thickness of its active layer with the semiconductor material having a lower band gap adjacent the junction [Figs. 1-2, paragraphs 0046 and 0048], and a higher band gap away from the junction in the range of 0.05 to 1.0 eV greater than the lower band gap [Figs. 1-2, paragraphs 0046 and 0048], and a constant lattice constant throughout its thickness [paragraphs 0004] and 0037].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Huang does not teach a semiconductor growth substrate, wherein the sequence of layers deposited on a semiconductor growth substrate and subsequently removing the growth substrate so that the first solar subcell forms the top of light-facing subcell of the multijunction solar cell.
Derkacs, similar to Huang, teaches a method of manufacturing a space qualified multi-junction solar cell comprising an AlInGaAs subcell (subcell B) with a graded band gap [Fig. 2, Abstract, paragraphs 0006, 0047 and 0156], wherein the multijunction solar cell is manufactures using an inverted process in which the sequence of layers are deposited on a semiconductor growth substrate, said growth substrate being subsequently removed so that the first solar subcell forms the top of light-facing subcell of the multijunction solar cell [paragraphs 0111, 126 and 0133].  Said inverted processing suitable for use in a high-volume production environment in which various semiconductor layers are grown on a growth substrate in an MOCVD reactor, and subsequent processing steps are defined and selected to minimize any physical damage to the quality of the deposited layers, thereby ensuring a relatively high yield of operable solar cells meeting specifications at the conclusion of the fabrication processes [paragraph 0133].
Huang and Derkacs are analogous inventions in the field of space qualified solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Huang with an inverted method including the steps of providing a growth substrate and removing said substrate subsequently to the deposition of the semiconductor layers, as in Derkacs, because said inverted processing is suitable for use in a high-volume production environment in which various semiconductor layers are grown and minimizes any physical damage to the quality of the deposited layers, thereby ensuring a relatively high yield of operable solar cells meeting specifications at the conclusion of the fabrication processes [Derkacs, paragraph 0133].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,326,033, Archer et al. teaches a photovoltaic device comprising a heterojunction formed between the emitter layer and the base layer, wherein the emitter layer is of higher band gap energy than the base layer and there is a gradual transition in composition that is limited to a region between the composition of the material of the base layer nearest the emitter layer and the composition of the material of the emitter layer nearest the base layer (See claim 14).
US 2013/0344645, Ahmari et al. teaches a multijunction solar cell comprising a base layer having a wide array of compositional grades that may produce a bandgap in a range from 1.0 to 2.2 eV [paragraph 0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721